UNITED STATES DISTRICT COURT                                        For Online Publication Only
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
MARK A. WORKSMAN

                             Appellant,

                   v.                                               ORDER
                                                                    16-CV-2447 (JMA)
CENTURY SPORTS, INC.,

                              Appellee.
----------------------------------------------------------------X
AZRACK, United States District Judge:

         On August 27, 2018, the Court issued an Order that rejected a bankruptcy appeal filed by

pro se appellant Mark Worksman and affirmed the Bankruptcy Court’s order. On October 1, 2018,

Worksman filed a motion seeking reconsideration and oral argument. That motion is denied.

         “A motion for reconsideration is an extraordinary remedy to be employed sparingly in the

interests of finality and conservation of scarce judicial resources . . . .” Drapkin v. Mafco Consol.

Grp., Inc., 818 F. Supp. 2d 678, 695 (S.D.N.Y. 2011) (quotation marks and citation omitted). “The

major grounds justifying reconsideration are an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear error or prevent manifest injustice.”

Callari v. Blackman Plumbing Supply, Inc., 988 F. Supp. 2d 261, 287 (E.D.N.Y. 2013) (quoting

Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) ). “[On a

Local Rule 6.3 motion,] a party may not advance new facts, issues, or arguments, not previously

presented to the Court.” Goonan v. Fed. Reserve Bank of New York, No. 12-CV-3859, 2013 WL

1386933, at *1 (S.D.N.Y. Apr. 5, 2013) (quoting Polsby v. St. Martin’s Press, No. 97–CV–690,

2000 WL 98057, at * 1 (S.D.N.Y. Jan. 18, 2000)). “Ultimately, the decision as to whether to grant

a motion for reconsideration rests within the sound discretion of the district court.” Callari, 988

F. Supp. 2d at 287.

                                                             1
       The Court has considered all of Worksman’s arguments and finds that none of them

warrant reconsideration. Accordingly, Worksman’s motion for reconsideration and request for

oral argument are denied.

       Although nothing herein should be construed to prohibit Worksman from filing an appeal,

the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good

faith and thus, should Worksman seek leave to appeal in forma pauperis, such status is DENIED

for the purpose of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The

Clerk of the Court is directed to mail a copy of this Order to Worksman.

SO ORDERED.

Dated: September 30, 2019
Central Islip, New York

                                                         /s/ (JMA)
                                                    JOAN M. AZRACK
                                                    UNITED STATES DISTRICT JUDGE




                                               2
